DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       EMMA JEAN DANFORD,
                            Appellant,

                                    v.

                        FLAGSTAR BANK, FSB,
                              Appellee.

                              No. 4D19-398

                              [April 8, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 502015CA003564.

  Michael McCormick, Jr., and Kendrick Almaguer of The Ticktin Law
Group, Deerfield Beach, for appellant.

   Adam A. Diaz of SHD Legal Group, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed. Sill v. JPMorgan Chase Bank, Nat’l Ass’n, 182 So. 3d 851
(Fla. 4th DCA 2016).

GROSS, MAY and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.